UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

VONNIE RAY BULLARD,
Petitioner-Appellant,

v.

PATRICIA L. CHAVIS, Superintendent,
                                                                     No. 96-7614
Lumberton Correctional Institution,
Lumberton, North Carolina;
MICHAEL EASLEY, Attorney General
of North Carolina,
Respondents-Appellees.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, Chief District Judge.
(CA-96-370-5-BO)

Argued: April 8, 1998

Decided: August 6, 1998

Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Vacated and remanded by unpublished opinion. Judge Wilkins wrote
the opinion, in which Judge Luttig and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: James Richard Glover, GLOVER & PETERSEN, P.A.,
Chapel Hill, North Carolina, for Appellant. Clarence Joe DelForge,
III, Assistant Attorney General, NORTH CAROLINA DEPART-
MENT OF JUSTICE, Raleigh, North Carolina, for Appellees. ON
BRIEF: Michael F. Easley, Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

Vonnie Ray Bullard appeals a decision of the district court dismiss-
ing his petition for habeas corpus relief1 on the basis that Bullard must
seek permission from this court to file the petition pursuant to the
gatekeeping provisions of the Antiterrorism and Effective Death Pen-
alty Act (AEDPA) of 1996 governing the filing of"second or succes-
sive" habeas petitions. 28 U.S.C.A. § 2244(b) (West Supp. 1998).
Bullard contends that the gatekeeping provisions of the AEDPA do
not apply to his petition because he submitted the petition for filing
prior to the effective date of the AEDPA and the district court erred
in returning it for failing to substantially comply with the require-
ments of the Rules Governing Section 2254 Cases in the United
States District Courts (Section 2254 Rules). We agree. Accordingly,
we vacate the judgment of the district court and remand for further
proceedings.
_________________________________________________________________

1 Bullard named William R. Barker, Superintendent of the Sampson
County North Carolina Prison Unit where Bullard was incarcerated, and
Michael Easley, Attorney General of North Carolina, as Respondents.
Patricia L. Chavis, Superintendent of the Lumberton Correctional Institu-
tion, subsequently was substituted for Barker. For ease of reference, we
refer to respondents collectively as "the State."

                    2
I.

In March 1996, Bullard prepared this petition under 28 U.S.C.A.
§ 2254 (West 1994) challenging his North Carolina conviction for
first-degree murder in the form provided for that purpose by the
United States District Court for the Eastern District of North Carolina
and submitted the petition for filing. The clerk's office returned the
petition to him, citing the omission of Bullard's prison number in a
space specified on the form. Bullard inserted his prison number and
mailed the petition back to the clerk's office on April 29, 1996. The
clerk's office assigned the petition a docket number at that time. In
the course of these events, the AEDPA became effective on April 24,
1996.

On July 22, 1996, the State filed a motion to dismiss Bullard's
§ 2254 petition, maintaining that the petition was second or succes-
sive to two § 2254 petitions Bullard had filed previously and that Bul-
lard could not proceed in the district court absent permission from this
court. The district court concluded that Bullard filed the petition on
May 2, 1996, after the effective date of the AEDPA, because the peti-
tion submitted earlier did not substantially comply with the require-
ments of the Section 2254 Rules. Therefore, the district court
dismissed the petition, ruling that the court lacked jurisdiction to pro-
ceed until Bullard received permission from this court to file a second
or successive petition.

II.

Bullard argues that the district court erred in concluding that his
§ 2254 petition was not in substantial compliance with the require-
ments of the Section 2254 Rules merely because he had failed to
include his prisoner number on the petition. Bullard asserts that his
§ 2254 petition was in substantial compliance and, thus, that the peti-
tion should be deemed to have been filed when first received by the
district court.2
_________________________________________________________________
2 Rule 2(e) provides that "[i]f a petition received by the clerk of a dis-
trict court does not substantially comply with the requirements of rule 2
or rule 3, it may be returned to the petitioner, if a judge of the court so
directs." Section 2254 Rule 2(e).

                    3
The Section 2254 Rules provide in pertinent part that a § 2254 "pe-
tition shall be in substantially the form annexed to these rules, except
that any district court may by local rule require that petitions filed
with it shall be in a form prescribed by the local rule." Section 2254
Rule 2(c). The primary purpose of Rule 2(c) is to permit the district
court to "decide, based on the face of the petition, whether the claims
asserted merit further federal habeas corpus review." Adams v.
Armontrout, 897 F.2d 332, 333 (8th Cir. 1990). Thus,

          in order to substantially comply with the Section 2254 Rule
          2(c), a petitioner must state specific, particularized facts
          which entitle him or her to habeas corpus relief for each
          ground specified. These facts must consist of sufficient
          detail to enable the court to determine, from the face of the
          petition alone, whether the petition merits further habeas
          corpus review.

Id. at 334.

The petition filed by Bullard was submitted in the form provided
by the district court for that purpose. The only portion of the petition
identified by the district court or the parties that arguably fails to com-
ply with the form prescribed by the district court is the omission of
Bullard's prison number. The State contends only that the prison
number would assist the district court in determining which of the
prisoners housed at a specified institution had submitted the petition
in the event that there were more than one inmate with the same name
as the petitioner. It is undisputed that the prison number would not
have aided the district court in determining whether the petition war-
ranted additional habeas review. In our view, although Bullard's
omission of his prison number on the petition originally submitted for
filing no doubt constituted a technical failure to comply with the
requirements of Section 2254 Rule 2(c), we are unable to determine
that this omission can be said to render Bullard's petition not in sub-
stantial compliance such that a return of the petition to him was war-
ranted under Section 2254 Rule 2(e). Accordingly, we conclude that
the petition should be deemed to have been filed when it was origi-
nally submitted for filing prior to the effective date of the AEDPA.
Consequently, we vacate the judgment of the district court and

                     4
remand for further proceedings consistent with this decision.

VACATED AND REMANDED

                    5